EXHIBIT 99.4 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements is presented to illustrate the estimated effects of the acquisition by Tribute Pharmaceuticals Canada Inc. (“Tribute” or the “Company”) of Medical Futures Inc. (together herein referred to as “MFI”), (MFI, together with Tribute, are referred to as the “Combined Entity”) which was completed on June 16, 2015. The following unaudited pro forma condensed consolidated balance sheet as of March 31, 2015 and unaudited pro forma condensed consolidated statement of operations and comprehensive (loss) for the three months ended March 31, 2015 are based upon and derived from and should be read in conjunction with the historical unaudited financial statements of Tribute (which are available in Tribute’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2015) and historical unaudited financial information of MFI prepared in accordance with Canadian generally accepted standards for review engagements, as of and for such period which are included in Exhibit 99.3 to the Form 8-K/A, which Tribute’s management adjusted to reflect Tribute’s consolidated financial statements on a consistent U.S. GAAP basis with Tribute. The following unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2014 is based upon and derived from and should be read in conjunction with the historical audited financial statements of Tribute (which are available in Tribute’s Annual Report on Form 10-K for the year ended December 31, 2014) and the historical audited ASPE financial statements of MFI for the year ended December 31, 2014 (refer to Exhibit 99.2 to the Form 8-K/A for the ASPE financial statements of MFI), which Tribute’s management adjusted to reflect Tribute’s consolidated financial statements on a consistent U.S. GAAP basis with Tribute. The ASPE to U.S. GAAP adjustments are unaudited. The acquisition has been accounted for as a business combination using the acquisition method of accounting under the provisions of Accounting Standards Codification (“ASC”) 805, “Business Combinations”. The pro forma adjustments are preliminary and are based upon available information and certain assumptions, described in the accompanying notes to the unaudited pro forma condensed consolidated financial information that management believes are reasonable under the circumstances. Actual results may differ materially from the assumptions within the accompanying unaudited pro forma condensed consolidated financial statements. Under ASC 805, assets acquired and liabilities assumed are recorded at fair value. The fair value of MFI’s identifiable tangible and intangible assets acquired and liabilities assumed are based on a preliminary estimate of fair value as of March 31, 2015. Any excess of the purchase price over the fair value of identified assets acquired and liabilities assumed will be recognized as goodwill. The establishment of the fair value of consideration for acquisitions requires the extensive use of significant estimates and management’s judgment to establish the fair value of consideration, including contingent consideration. Significant judgment is required in determining the estimated fair values of identifiable intangible assets, certain tangible assets and certain liabilities assumed. Such a valuation requires estimates and assumptions including, but not limited to, determining the timing and estimated costs to complete each in-process project, projecting the timing of regulatory approvals, estimating future cash flows and direct costs in addition to developing the appropriate discount rates and current market profit margins.Certain market based assumptions were used when data was not available, however, management believes the fair values recognized for the assets to be acquired and liabilities to be assumed are based on reasonable estimates and assumptions. Preliminary fair value estimates may change as additional information becomes available. The unaudited pro forma condensed consolidated statements of operations for the fiscal year ended December 31, 2014 and the three months ended March 31, 2015 assume the completion of the acquisition occurred on January 1, 2014. The unaudited pro forma condensed consolidated balance sheet as of March 31, 2015 assumes the completion of the acquisition occurred on March 31, 2015. The unaudited pro forma condensed consolidated financial statements have been prepared by management in accordance with the regulations of the SEC and is not necessarily indicative of the condensed consolidated financial position or results of operations that would have been realized had the acquisition occurred as of the dates indicated, nor is it meant to be indicative of any anticipated condensed consolidated financial position or future results of operations that the Combined Entity will experience after the acquisition. In addition, the accompanying unaudited pro forma condensed consolidated statements of operations do not include any expected cost savings or restructuring actions which may be achievable subsequent to the acquisition or the impact of any non-recurring activity and one-time transaction related costs. Certain financial information of MFI as presented in its financial statements has been reclassified to conform to the historical presentation in Tribute’s financial statements for purposes of preparation of the unaudited pro forma condensed consolidated financial statements. This unaudited pro forma condensed consolidated financial statement should be read in conjunction with the accompanying notes and assumptions as well as the historical financial statements and related notes of Tribute contained in its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed by Tribute with the SEC and the historical financial statements and related notes of MFI filed as Exhibit 99.2 and Exhibit 99.3 to the Form 8-K/A, and which are incorporated by reference herein. 1 TRIBUTE PHARMACEUTICALS CANADA INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet As at March 31, 2015 (Stated in Canadian Dollars) Historical Tribute Pharmaceuticals Canada Inc. Historical Medical Futures Inc. Acquistion and Financing Adjustments Footnote Reference Pro Forma Consolidation Assets Current Cash and cash equivalents $ $ $ 5a $ Accounts receivable - Inventories - Taxes recoverable - Loan receivable - - Prepaids, deposits and sundry receivables 5b Current portion of debt issuance costs, net - - Other current asset - - Total current assets - Property, plant and equipment - Intangible assets ) 5c Goodwill - 5c Debt issuance costs, net - 5d Total Assets $ Liabilities Current Bank indebtedness $
